Citation Nr: 1549978	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  15-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral hands and feet (claimed as residuals of cold injuries to the hands and feet).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1950 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In appealing the August 2013 rating decision, the Veteran, in February 2014, elected the Decision Review Officer (DRO) review process.  See February 2014 Notice of Disagreement.  Later in March 2015, a St. Louis Regional Office DRO Officer conducted a de novo review and issued a statement of the case, which continued the denial of this claim.  See March 2015 Statement of the Case.  A timely VA Form 9 was received in March 2015.  

In the March 2015 VA Form 9, the Veteran waived a hearing on the appeal.  See March 2015 VA Form 9.  This appeal is now properly before the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran seeks entitlement to service connection for degenerative joint disease of the bilateral hands and feet.  The Veteran asserts that he suffers from painful arthritis in his bilateral hands and feet due to exposure to extreme cold temperatures during the Korean War.  

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  Under the duty to assist, a medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claim can be decided. 

July 2013 VA Examination

The Veteran was afforded a VA examination in July 2013.  Within the July 2013 VA examination report, the examiner marked "Yes" for the question "does the Veteran now have or has he/she ever been diagnosed with any cold injury(ies)," and subsequently diagnosed the Veteran with degenerative joint disease of  the bilateral hands and feet.  See July 2013 VA Examination Report at 3.  

Under the Medical History section of this examination report, the following acknowledgment was listed:

"The Veteran has claimed service connection for residuals of cold injury.  He served in Korea during the Korean War[.]  [T]his service opens the possibility of exposure to temperatures consistent with cold injury but we DO NOT concede it."  Id.    

The Board presumes this notation was listed from a Regional Office administrative note.

Later within the July 2013 VA examination report, this examiner recorded the Veteran's lay statements about his exposure to cold weather, from February 1952 to October 1952, while being stationed within five miles of Heartbreak Ridge, a location nearby the Korean Demilitarized Zone.  Id.    

Thereafter, the July 2013 VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the exposure to cold weather during the Korean War.  

In providing a rationale for this opinion, the July 2013 VA examiner noted as follows:

"Veteran is without residuals of cold war (sic) injuries, without tissue sloughing or loss of digits.  Veteran's mild and minimal degenerative joint disease of bilateral hands and feet is associated with age, and normal wear and tear on joints throughout the years."  Id. at 11.  

The Board finds the July 2013 VA medical opinion inadequate.

First, the Board finds this opinion to be internally inconsistent.  As noted above, on page 3 of the July 2013 VA examination report, the examiner essentially noted "Yes" to acknowledge that the Veteran had a cold injury diagnosis of degenerative joint disease of  the bilateral hands and feet.  However, while providing a rationale for the proffered negative opinion, this examiner, on page 11 of the July 2013 VA examination report, noted that the Veteran is without residuals of cold injuries, as he does not have specific symptomatology that the examiner deemed would be hallmakrs of injuries caused by cold weather exposure.  The Board finds these two statements internally inconsistent.     

Second, the Board agrees with the Veteran's representative's contentions made within the February 2014 notice of disagreement.  Within the February 2014 notice of disagreement, the Veteran's representative argued that the July 2013 VA examination was inadequate as the RO injected bias into the examination by informing the examiner that the VA does not concede the Veteran's exposure to extreme cold temperatures while in service.  Essentially, the Veteran's representative contended that the July 2013 VA examiner provided a negative opinion because, prior to the July 2013 examination, the RO informed the VA examiner that the Veteran's exposure to cold weather was not conceded, instead of allowing the examiner to make that determination based on an unbiased examination of the Veteran.  Id.  The Board agrees with the Veteran's representative's contentions and deems the July 2013 VA examination inadequate in this regard.

Third, the Board points out that the July 2013 VA examination report did not take into account the lay statements submitted on behalf of the Veteran by his family members and friends, which noted the Veteran's post-service symptomatology of residual injuries due to extreme weather exposure during the Korean War.  See March 2012 Veteran's Daughter's Lay Statement; February 2012 Veteran's Friend's Lay Statement; February 2012 Veteran's Youngest Stepson's Lay Statement; February 2012 Veteran's Brother's Lay Statement; February 2012 Veteran's Oldest Stepson's Lay Statement.

Therefore, the Board finds the July 2013 VA opinion to be inadequate and an addendum opinion must be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Upon completion of the development requested above, obtain an addendum opinion for the Veteran's degenerative joint disease of the bilateral hands and feet.  

If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

that the Veteran's degenerative joint disease of the bilateral hands and feet is causally or etiologically due to service, or had an onset during service, or began within one year of discharge from service.

In so opining, the VA examiner must discuss the lay statements submitted on behalf of the Veteran by his family members and friends, which noted the Veteran's post-service symptomatology related to cold weather exposure during the Korean War.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required. 

3.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


